Case 1:21-mj-02243-MBB Document 2 Filed 04/28/21 Page 1of1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT
for the

District of Massachusetts

 

 

 

United States of America )
Vv. )
MICHAEL ROBERT MOURA ) Case No.
) 21-mj-2243-MBB
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 28, 2021 in the county of Plymouth in the
District of Massachusetts , the defendant(s) violated:
Code Section Offense Description
18 USC § 922(g)(1) Possession of Firearm by Prohibited Person

This criminal complaint is based on these facts:
Attached Affidavit of Federal Bureau of Investigation Special Agent Jay M. Lynch

@ Continued on the attached sheet.

a Complainant 's signature

Special Agent Jay M. Lynch, FBI

 

Printed name and title

Sworn to before me and signed in my presence.

Date: April 28, 2021

Masionhee B: Saat Wow
HON. MARIANNE Bo BOWLER

City and state: Brontine, Mrs United States| \Mesistiate Judge

 

% ea
